DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 3 January 2019. Claim(s) 1-20 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 31 August 2020, 6 May 2020, 3 January 2019 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 4 and 13 is/are objected to because of the following informalities:  
(A) No period at the end of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 9,022,319 to Ji (hereinafter “JI”) in view of United States Patent No. 5,651,661 to Agahi et al. (hereinafter “AGAHI”).

(A) Regarding Claim 1:
	JI teaches:

a shaft (supporting fan 22, compressor 38, and turbines 54, 60) configured to rotate around a rotational axis of the shaft; 
a first turbine (54) attached to the shaft; 
a second turbine (60) attached to the shaft; and  
wherein the first turbine and the second turbine are configured to rotate with the shaft around the rotational axis of the shaft.
However, the difference between JI and the claimed invention is that JI does not explicitly teach the second turbine is concentric to the first turbine and an integral shroud attached to the shaft, the integral shroud being radially interposed between the first turbine and the second turbine.
	AGAHI teaches:
A rotary fluid handling apparatus with a first turbine (with vanes 40, Fig. 1) and a second turbine (with vanes 36) that is concentric to the first turbine; and an integral shroud (38) radially interposed between the first turbine and the second turbine.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine system of JI by arranging the second turbine concentric with the first turbine such that there is an integral shroud interposed between the first and second turbine along with separately defined inlets (via a wall 26) and outlets (via a wall and seals 41), as taught by AGAHI, in order to use a single wheel instead of two axially spaced wheels and thereby achieve the predictable result of compact rotary fluid handling apparatus and reduction in the number of components (AGAHI column 1, lines 60-65).



	(B) Regarding Claim 2:
		JI as modified by AGAHI further teaches:
The first turbine (AGAHI Fig. 1, comprising vanes 40) is located radially inward of the second turbine (AGAHI Fig. 1, comprising vanes 36).
	
(C) Regarding Claim 4:
		JI as modified by AGAHI further teaches:
The integral shroud (AGAHI Fig. 1, 38) fluidly separates the first turbine and the second turbine.

(D) Regarding Claim 5:
		JI as modified by AGAHI further teaches:
A hub (AGAHI Fig. 1, 34) attached to the shaft, wherein the first turbine, the second turbine, and the integral shroud are attached to the shaft through the hub.

(E) Regarding Claim 6:
		JI as modified by AGAHI further teaches:
A first turbine outlet passage (AGAHI Fig. 1, 44) fluidly connected to the first turbine.

(F) Regarding Claim 7:
		JI as modified by AGAHI further teaches:


(G) Regarding Claim 8:
		JI as modified by AGAHI further teaches:
A second turbine outlet passage (AGAHI Fig. 1, 46) fluidly connected to the second turbine, an outlet passage separation wall (AGAHI Fig. 1, not numbered, shown supporting seal 41) fluidly separating the second turbine outlet passage and the first turbine outlet passage.

(H) Regarding Claim 9:
		JI as modified by AGAHI further teaches:
An outlet rotational seal (AGAHI Fig. 1, 41) configured to seal the integral shroud (AGAHI Fig. 1, 38) against the outlet passage separation wall.

(I) Regarding Claim 10:
		JI teaches:
			An air cycle environmental control system, comprising:
a first turbine inlet passage (52);
a second turbine inlet passage (56); and
a turbine system comprising:
a shaft (supporting fan 22, compressor 38, and turbines 54, 60) configure to rotate around a rotational axis of the shaft;
a first turbine (54) attached to the shaft, the first turbine being fluidly connected to the first turbine inlet passage;

wherein the first turbine and the second turbine are configured to rotate with the shaft around the rotational axis of the shaft.
However, the difference between JI and the claimed invention is that JI does not explicitly teach the second turbine is concentric to the first turbine and an integral shroud attached to the shaft, the integral shroud being radially interposed between the first turbine and the second turbine.
	AGAHI teaches:
A rotary fluid handling apparatus with a first turbine (with vanes 40, Fig. 1) and a second turbine (with vanes 36) that is concentric to the first turbine; and an integral shroud (38) radially interposed between the first turbine and the second turbine.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine system of JI by arranging the second turbine concentric with the first turbine such that there is an integral shroud interposed between the first and second turbine along with separately defined inlets (via a wall 26) and outlets (via a wall and seals 41), as taught by AGAHI, in order to use a single wheel instead of two axially spaced wheels and thereby achieve the predictable result of compact rotary fluid handling apparatus and reduction in the number of components (AGAHI column 1, lines 60-65).


(J) Regarding Claim 11:
		JI as modified by AGAHI further teaches:
The first turbine (AGAHI Fig. 1, comprising vanes 40) is located radially inward of the second turbine (AGAHI Fig. 1, comprising vanes 36).

(K) Regarding Claim 13:
		JI as modified by AGAHI further teaches:
The integral shroud (AGAHI Fig. 1, 38) fluidly separates the first turbine and the second turbine.

(L) Regarding Claim 14:
		JI as modified by AGAHI further teaches:
A hub (AGAHI Fig. 1, 34) attached to the shaft, wherein the first turbine, the second turbine, and the integral shroud are attached to the shaft through the hub.

(M) Regarding Claim 15:
		JI as modified by AGAHI further teaches:
A first turbine outlet passage (AGAHI Fig. 1, 44) fluidly connected to the first turbine.

(N) Regarding Claim 16:
		JI as modified by AGAHI further teaches:
A second turbine outlet passage (AGAHI Fig. 1, 46) fluidly connected to the second turbine.

(O) Regarding Claim 17:
		JI as modified by AGAHI further teaches:
A second turbine outlet passage (AGAHI Fig. 1, 46) fluidly connected to the second turbine, an outlet passage separation wall (AGAHI Fig. 1, not numbered, 

(P) Regarding Claim 18:
		JI as modified by AGAHI further teaches:
An outlet rotational seal (AGAHI Fig. 1, 41) configured to seal the integral shroud (AGAHI Fig. 1, 38) against the outlet passage separation wall.

(Q) Regarding Claim 19:
		JI as modified by AGAHI further teaches:
An inlet passage separation wall (AGAHI Fig. 1, 26) fluidly separating the second turbine inlet passage and the first turbine inlet passage.

(R) Regarding Claim 20:
		JI teaches:
A method of operating an air cycle environmental control system, comprising: 
	rotating a first turbine (54) about a rotation axis of a shaft, the first turbine being attached to the shaft; 
rotating a second turbine (60) about the rotation axis of the shaft, the second turbine being attached to the shaft.
However, the difference between JI and the claimed invention is that JI does not explicitly teach the second turbine is concentric to the first turbine and an integral shroud attached to the shaft, the integral shroud being radially interposed between the first turbine and the second turbine.
	AGAHI teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine system of JI by arranging the second turbine concentric with the first turbine such that there is an integral shroud interposed between the first and second turbine along with separately defined inlets (via a wall 26) and outlets (via a wall and seals 41), as taught by AGAHI, in order to use a single wheel instead of two axially spaced wheels and thereby achieve the predictable result of compact rotary fluid handling apparatus and reduction in the number of components (AGAHI column 1, lines 60-65).



Claim(s) 1, 3-5, 10, 12-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JI in view of United States Patent No. 4,141,672 to Wieland et al. (hereinafter “WIELAND”).

(A) Regarding Claim 1:
	JI teaches:
A turbine system for use in an air cycle environmental control system, comprising: 
a shaft (supporting fan 22, compressor 38, and turbines 54, 60) configured to rotate around a rotational axis of the shaft; 
a first turbine (54) attached to the shaft; 
a second turbine (60) attached to the shaft; and  

However, the difference between JI and the claimed invention is that JI does not explicitly teach the second turbine is concentric to the first turbine and an integral shroud attached to the shaft, the integral shroud being radially interposed between the first turbine and the second turbine.
	WIELAND teaches:
A turbine with a first turbine (with blades 46, Fig. 5) and a second turbine (with blades 44) that is concentric to the first turbine; and an integral shroud (52) radially interposed between the first turbine and the second turbine.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine system of JI by arranging the second turbine concentric with the first turbine such that there is an integral shroud interposed between the first and second turbine along with separately defined inlets (via a wall) as taught by WIELAND, in order to use a single turbine to accommodate multiple streams of fluid sources instead of two axially spaced turbines and thereby achieve the predictable result of less complexity and cost (AGAHI column 1, lines 18-26).

	(B) Regarding Claim 3:
		JI as modified by WIELAND further teaches:
The second turbine (WIELAND Fig. 5, comprising blades 44) is located radially inward of the first turbine.
	
(C) Regarding Claim 4:
		JI as modified by WIELAND further teaches:


(D) Regarding Claim 5:
		JI as modified by WIELAND further teaches:
A hub (WIELAND Fig. 5, 42) attached to the shaft, wherein the first turbine, the second turbine, and the integral shroud are attached to the shaft through the hub.


(E) Regarding Claim 10:
		JI teaches:
			An air cycle environmental control system, comprising:
a first turbine inlet passage (52);
a second turbine inlet passage (56); and
a turbine system comprising:
a shaft (supporting fan 22, compressor 38, and turbines 54, 60) configure to rotate around a rotational axis of the shaft;
a first turbine (54) attached to the shaft, the first turbine being fluidly connected to the first turbine inlet passage;
a second turbine (60) attached to the shaft, the second turbine being fluidly connected to the second turbine inlet passage;
wherein the first turbine and the second turbine are configured to rotate with the shaft around the rotational axis of the shaft.
However, the difference between JI and the claimed invention is that JI does not explicitly teach the second turbine is concentric to the first turbine and an integral shroud 
WIELAND teaches:
A turbine with a first turbine (with blades 46, Fig. 5) and a second turbine (with blades 44) that is concentric to the first turbine; and an integral shroud (52) radially interposed between the first turbine and the second turbine.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine system of JI by arranging the second turbine concentric with the first turbine such that there is an integral shroud interposed between the first and second turbine along with separately defined inlets (via a wall) as taught by WIELAND, in order to use a single turbine to accommodate multiple streams of fluid sources instead of two axially spaced turbines and thereby achieve the predictable result of less complexity and cost (AGAHI column 1, lines 18-26).

(F) Regarding Claim 12:
		JI as modified by WIELAND further teaches:
The second turbine (WIELAND Fig. 5, comprising blades 44) is located radially inward of the first turbine.

(G) Regarding Claim 13:
		JI as modified by WIELAND further teaches:
The integral shroud (WIELAND Fig. 5, 52) fluidly separates the first turbine and the second turbine.

(H) Regarding Claim 14:
		JI as modified by WIELAND further teaches:


(I) Regarding Claim 19:
		JI as modified by WIELAND further teaches:
An inlet passage separation wall (WIELAND Fig. 5, not numbered, shown between vanes 48, 50) fluidly separating the second turbine inlet passage and the first turbine inlet passage.

(J) Regarding Claim 20:
		JI as modified by WIELAND further teaches:
A method of operating an air cycle environmental control system, comprising: 
	rotating a first turbine (54) about a rotation axis of a shaft, the first turbine being attached to the shaft; 
rotating a second turbine (60) about the rotation axis of the shaft, the second turbine being attached to the shaft.
However, the difference between JI and the claimed invention is that JI does not explicitly teach the second turbine is concentric to the first turbine and an integral shroud attached to the shaft, the integral shroud being radially interposed between the first turbine and the second turbine.
WIELAND teaches:
A turbine with a first turbine (with blades 46, Fig. 5) and a second turbine (with blades 44) that is concentric to the first turbine; and an integral shroud (52) radially interposed between the first turbine and the second turbine.
.



Claim(s) 6-9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JI in view of WIELAND, as applied to claims 1 and 10 above, respectively, and further in view of AGAHI.

(A) Regarding Claim 6:
		JI as modified by WIELAND further teaches:
A first turbine (Fig. 5 comprising blades 46).
However, the difference between modified JI and the claimed invention is that modified JI does not explicitly teach a first turbine outlet passage fluidly connected to the first turbine.
	AGAHI teaches:
A rotary fluid handling apparatus has concentric wheels wherein each wheel has a separate outlet (i.e. a radially inward outlet defined by port 44 and a radially outward outlet defined by port 46) wherein a wall separates the outlets.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine of WIELAND by including concentric outlet ports, as taught by AGAHI, in order to provide passages downstream of the blades and thereby achieve the 

(B) Regarding Claim 7:
		JI as modified by WIELAND further teaches:
			A second turbine (Fig. 5 comprising blades 44).
However, the difference between modified JI and the claimed invention is that modified JI does not explicitly teach a second turbine outlet passage fluidly connected to the second turbine.
	AGAHI teaches:
A rotary fluid handling apparatus has concentric wheels wherein each wheel has a separate outlet (i.e. a radially inward outlet defined by port 44 and a radially outward outlet defined by port 46) wherein a wall separates the outlets.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine of WIELAND by including concentric outlet ports, as taught by AGAHI, in order to provide passages downstream of the blades and thereby achieve the predictable result of accumulating the flow from the respective blades sections of the single turbine (AGAHI column 2, lines 55-62).


(C) Regarding Claim 8:
		JI as modified by WIELAND further teaches:
			A second turbine (Fig. 5 comprising blades 44).
However, the difference between modified JI and the claimed invention is that modified JI does not explicitly teach a second turbine outlet passage fluidly connected to the second 
	AGAHI teaches:
A rotary fluid handling apparatus has concentric wheels wherein each wheel has a separate outlet (i.e. a radially inward outlet defined by port 44 and a radially outward outlet defined by port 46) wherein a wall separates the outlets.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine of WIELAND by including concentric outlet ports, as taught by AGAHI, in order to provide passages downstream of the blades and thereby achieve the predictable result of accumulating the flow from the respective blades sections of the single turbine (AGAHI column 2, lines 55-62).

(D) Regarding Claim 9:
		JI as modified by WIELAND and AGAHI further teaches:
An outlet rotational seal (AGAHI Fig. 1, 41) configured to seal the integral shroud against the outlet passage separation wall.

(E) Regarding Claim 15:
		JI as modified by WIELAND further teaches:
A first turbine (Fig. 5 comprising blades 46).
However, the difference between modified JI and the claimed invention is that modified JI does not explicitly teach a first turbine outlet passage fluidly connected to the first turbine.
	AGAHI teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine of WIELAND by including concentric outlet ports, as taught by AGAHI, in order to provide passages downstream of the blades and thereby achieve the predictable result of accumulating the flow from the respective blades sections of the single turbine (AGAHI column 2, lines 55-62).


(F) Regarding Claim 16:
		JI as modified by WIELAND further teaches:
			A second turbine (Fig. 5 comprising blades 44).
However, the difference between modified JI and the claimed invention is that modified JI does not explicitly teach a second turbine outlet passage fluidly connected to the second turbine.
	AGAHI teaches:
A rotary fluid handling apparatus has concentric wheels wherein each wheel has a separate outlet (i.e. a radially inward outlet defined by port 44 and a radially outward outlet defined by port 46) wherein a wall separates the outlets.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine of WIELAND by including concentric outlet ports, as taught by AGAHI, in order to provide passages downstream of the blades and thereby achieve the predictable result of accumulating the flow from the respective blades sections of the single turbine (AGAHI column 2, lines 55-62).


(G) Regarding Claim 17:
		JI as modified by WIELAND further teaches:
			A second turbine (Fig. 5 comprising blades 44).
However, the difference between modified JI and the claimed invention is that modified JI does not explicitly teach a second turbine outlet passage fluidly connected to the second turbine and an outlet passage separation wall fluidly separating the second turbine outlet passage and the first turbine outlet passage.
	AGAHI teaches:
A rotary fluid handling apparatus has concentric wheels wherein each wheel has a separate outlet (i.e. a radially inward outlet defined by port 44 and a radially outward outlet defined by port 46) wherein a wall separates the outlets.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine of WIELAND by including concentric outlet ports, as taught by AGAHI, in order to provide passages downstream of the blades and thereby achieve the predictable result of accumulating the flow from the respective blades sections of the single turbine (AGAHI column 2, lines 55-62).

(H) Regarding Claim 18:
		JI as modified by WIELAND and AGAHI further teaches:
An outlet rotational seal (AGAHI Fig. 1, 41) configured to seal the integral shroud against the outlet passage separation wall.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745